Citation Nr: 9935200	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-26 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple joint pain 
as a chronic disability resulting from an undiagnosed 
illness.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1968 and from August 1990 to April 1991.

This appeal arises from an August 1995 rating decision of the 
Columbia, South Carolina Regional Office (RO) which denied 
service connection for PTSD.  A statement of the case was 
issued in November 1995 and a substantive appeal was received 
in July 1996.

In November 1995, the veteran filed a claim for compensation 
based on participation in the Persian Gulf War.  By rating 
decision in August 1997, it was noted that the veteran had 
failed to report for a VA examination and service connection 
for headaches, nerves, gastrointestinal symptoms, joint 
pains, sleep disturbance and weight loss based on Persian 
Gulf service was denied.  

In September 1997, the veteran requested that a VA 
examination be rescheduled.   The veteran was afforded VA 
examinations in October and November 1997.  By rating 
decision in January 1998, service connection for headaches, 
nerves, gastrointestinal symptoms, joint pain, sleep 
disturbance and weight loss due to undiagnosed illness was 
denied.  A statement of the case was issued in June 1998 and 
a substantive appeal was received in August 1998.  The 
veteran indicated that he was appealing the denial of all of 
the issues addressed in the January 1998 rating decision.  

A written request for a RO hearing was received in March 
1998; a hearing was held in August 1998.  At the hearing, the 
veteran indicated that he was withdrawing the claim of 
service connection for gastrointestinal symptoms.  He further 
indicated that the claim of entitlement to service connection 
for PTSD included headaches, nerves, sleep disturbance and 
weight loss that were symptoms of his PTSD.  Accordingly, the 
current appeal will address the issues of service connection 
for PTSD and multiple joint pain as a chronic disability 
resulting from an undiagnosed illness.  

A review of the August 1998 hearing transcript also reflects 
that the veteran appeared to be raising the issue of service 
connection for multiple joint pain on a direct service 
connection basis; however, as that issue has not been 
developed or certified on appeal and as it is not 
inextricably intertwined with the issues currently on appeal, 
it is referred to the RO for appropriate consideration.  The 
issue of service connection for PTSD is also the subject of 
the remand section of this decision.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.

2.  The veteran has been diagnosed as having arthritis of the 
low back and hips; his allegation that joint pain of the low 
back and hips results from an undiagnosed illness is not 
supported by evidence which would render the claim plausible.

3.  The veteran's allegation that he currently has objective 
manifestations of a chronic disability due to disability of 
multiple joints (other than the low back and hips) is not 
supported by any medical evidence that would render the claim 
plausible.  

4.  The veteran's claim of service connection for PTSD is 
plausible.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
multiple joint pain as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999); VAOGCPREC 4-99 (May 3, 1999).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The service medical records from the veteran's first period 
of enlistment include the January 1966 pre-induction 
examination at which time the veteran's upper and lower 
extremities and back were clinically evaluated as normal.  

On the September 1968 separation examination, the upper and 
lower extremities and the back were clinically evaluated as 
normal.

On the March 1972 enlistment examination, medical history was 
negative for swollen or painful joints, arthritis, recurrent 
back pain, or bone joint or other deformity.  On clinical 
evaluation, the upper and lower extremities and spine were 
clinically evaluated as normal.

On the April 1976 periodic physical examination, medical 
history was negative for swollen or painful joints, 
arthritis, recurrent back pain, or bone joint or other 
deformity.  A negative interval history since the last 
complete physical examination was reported.  On clinical 
evaluation, the upper and lower extremities and spine were 
clinically evaluated as normal.

On the September 1984 periodic physical examination, medical 
history was negative for swollen or painful joints, 
arthritis, recurrent back pain, or bone joint or other 
deformity.  On clinical evaluation, the upper and lower 
extremities and spine were clinically evaluated as normal.

On the July 1988 over 40 physical examination, medical 
history was negative for swollen or painful joints, 
arthritis, recurrent back pain, or bone joint or other 
deformity.  Chest x-rays showed some minor degenerative 
changes in the thoracic spine.  On clinical evaluation, the 
upper and lower extremities and spine were clinically 
evaluated as normal.

VA outpatient treatment notations from February 1993 to 
December 1994 do not contain complaints of or treatment for 
joint pain. 

A June 1993 VA social work report indicates that health 
complaints included undiagnosed chronic low backache.  

A January to February 1995 VA hospital report includes a 
notation of degenerative joint disease of the right hip.  
Medication was taken for pain.  The diagnoses included a 
history of degenerative joint disease.

A January 1995 VA Persian Gulf Registry examination includes 
a medical history of swollen or painful joints; arthritis, 
rheumatism or bursitis; and recurrent back pain.  The 
diagnoses were generalized eczema and PTSD.

On VA examination in March 1995, the veteran complained of 
right hip pain.  There was full range of motion of the spine.  
The spine was non-tender.  The diagnoses included a history 
of right hip pain.  An orthopedic evaluation was recommended.

An October 1995 VA outpatient notation includes a complaint 
of right hip pain of one-year duration.  No recent injury was 
noted.  The right hip was tender on rotation.  X-rays showed 
degenerative joint disease and increased density of the right 
femoral head.  Questionable avascular necrosis was noted.  
The diagnostic impression was chronic right hip pain, 
degenerative joint disease versus avascular necrosis.  The 
veteran was issued a cane in October 1995 for right hip pain.  
In November 1995, a bone scan with attention to the hips 
showed normal blood flow and blood pool images of the hips 
and in particular there was no abnormal increased or 
decreased activity around the right hip.  Delayed images 
showed very minimal activity along the right femoral area.

On VA general medical examination in December 1995, the 
veteran's complaints included joint problems secondary to 
Persian Gulf syndrome.  The veteran walked with a cane and a 
limp favoring his left side.  The assessments included 
bilateral hip pain, right greater than left.  The veteran 
walked with a cane secondary to sharp pain of the right hip.  
Currently, there was weakness over the right hip.

In a September 1996 statement from the veteran's wife, she 
indicates that the veteran has suffered physical changes 
since the Persian Gulf War.  He had frequent pain of the 
joints that made it difficult for him to walk.  

A September 1996 statement from the veteran's mother 
indicates that after participating in the Persian Gulf War, 
the veteran suffered from joint pain.

In October 1996, the veteran's wife indicated that the 
veteran's joint problems had worsened and that he walked with 
a cane due to degenerative joint disease of the right hip.  

On VA orthopedic examination in November 1997, the veteran 
complained of joint pain of the low back, right hip, left 
hip, and right knee.  He reported having pain over the last 
10 years that had grown progressively worse.  No acute event 
was reported.  Medication and physical therapy had provided 
some help.  Currently, the veteran reported daily pain of the 
back, bilateral hips and knees.  Pain was worse with 
activity.  He used a cane to help in ambulation.  

On examination, range of motion of the back included flexion 
from 0 to 90 degrees, hyper-extension to 15 degrees, lateral 
bend to 25 degrees bilaterally and rotation to 25 degrees 
bilaterally with pain at full extremes of motion in all 
directions.  There was pain on palpation of the spine and 
paraspinal muscles.  Bilateral lower extremities showed 5/5 
motor strength.  Neurovascular examination was completely 
intact with no radicular signs.  Right hip flexion was to 45 
degrees at which point the veteran reported pain.  It was 
noted that when the veteran performed lateral bend and flexed 
while being distracted, he went to 90 degrees without having 
pain.  Internal rotation of the right hip was to 35 degrees 
and external rotation was to 45 degrees with pain at the 
extremes.  Range of motion of the left hip included flexion 
from 0 to 90 degrees, internal rotation to 40 degrees and 
external rotation to 60 degrees with pain on external and 
internal rotation.  Bilateral hip abduction was to 45 degrees 
and adduction was to 15 degrees.  There was from 0 to 30 
degrees of right knee motion with no pain.  At that point, he 
voluntarily stated that he was unable to bend his knee.  
Further examination when the veteran was distracted, showed 
that the veteran was able to flex to 110 degrees.  There was 
no evidence of effusion.  Anterior cruciate ligament, 
posterior cruciate ligament, medial cruciate ligament and 
lateral cruciate ligament were completely intact.  There was 
mild crepitus over the patella with range of motion.  There 
was no evidence of atrophy.  

The examiner noted that the veteran's physical examination 
was extremely inconsistent.  While the veteran was being 
distracted and other parts of his body moved, the examiner 
was able to maintain and ascertain a different range of 
motion of the veteran's joints which reported above his 
maximum range of motion.  The veteran was using voluntary 
muscle motion to prevent range of motion and he would 
complain of different amounts of pain as the body part was 
examined in different positions.  Thus, there were some 
drastic inconsistencies in his examination.  The veteran also 
had a slow gait noted at certain times as opposed to when the 
veteran was walking to x-rays with a more regular cadence 
relative to his gait.  

X-rays of the right knee showed a well-maintained 
patellofemoral joint and joint spaces were well maintained.  
There was no evidence of degenerative changes.  X-rays of the 
lumbar spine showed a normal alignment with no evidence of 
facet joint arthritis.  There was mild anterior osteophytes 
at L2, L3 and L4.  There was no evidence of posterior 
osteophytes.  X-rays of the pelvis showed decreased joint 
space of the bilateral hips.  There was sclerosis of the 
superior portion of the acetabulum and some osteophytes of 
the superior portion, but no inferior osteophytes and no 
changes of the contour of the femoral head.  

In conclusion, the examiner noted multiple joint pain.  As 
stated before, the veteran's examination was extremely 
inconsistent.  The examiner was unable to ascertain the 
veteran's true painful and painless range of motion nor could 
the amount of pain the veteran was experiencing be 
determined.  The maximum range of motion the examiner was 
able to ascertain was within the ranges for activities of 
daily living.  Actually, at many times the veteran had normal 
range of motion as stated above.  The veteran's pain was 
consistent with the amount of pain that he described.  X-rays 
showed no evidence of degenerative changes of the knee.  
There were some minor degenerative change of the vertebral 
body, with the emphasis on minor.  He only had anterior 
osteophytes or facet joint arthritis.  The veteran had some 
minor arthritis of the bilateral hips with some sclerosis and 
osteophytes of the acetabulum.  In conclusion, the examiner 
noted that it was not possible to fully determine the amount 
of disability impairment due to the inconsistent examination.

A February 1998 statement from the Savannah Vet Center 
indicates that the veteran's medical condition included 
considerable pain of the hip and neck.  

The veteran testified in August 1998 that he was treated in 
service for joint pain, that he went on sick call during the 
Gulf War, that he was given pain pills, that most all of his 
joints were affected, that the hips, right knee and legs hurt 
worse, that he hurt all over to include the hips, knees and 
shoulders, that hip pain pre-dated his Persian Gulf service, 
that he currently was suffering from sharp pain, that he 
would hurt all over on cloudy days, that the pain was 
constant so that he stayed on medication, that he had used a 
cane since 1993 or 1994, that he was unable to do a lot of 
walking and that he had even fallen due to knee joint pain, 
and that he was receiving Social Security Disability (SSA) 
benefits based on PTSD and other disability to include an 
inability to walk due to joint pain.  


II.  Analysis

A.  Claims concerning an undiagnosed illness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims [herein referred to as "the 
Court"] issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations during the Gulf War from August 1990 to 
April 1991.  

The veteran has advanced a claim of service connection for 
multiple joint pain as a chronic disability resulting from an 
undiagnosed illness.  The veteran's claim relative to the low 
back and hips is not well grounded.  Indeed, arthritis of the 
low back and hips has been diagnosed by x-rays.  As there is 
a diagnosed disability of the low back and hips, the 
veteran's claim concerning service connection for joint pain 
of the low back and hips resulting from an undiagnosed 
illness is not well grounded.

With regard to the right knee and other multiple joints, the 
Board also finds that the claim is not well grounded.  In 
reviewing the claims file, the Board notes that the veteran 
first complained of right knee pain during the November 1997 
VA orthopedic examination.  X-rays have not revealed a 
disability of the right knee to include arthritis.  The 
examiner noted that the veteran's examination was extremely 
inconsistent and the examiner was unable to ascertain the 
veteran's true painful and painless range of motion nor could 
the amount of pain the veteran was experiencing be 
determined.  The examiner concluded that it was not possible 
to fully determine the amount of disability impairment that 
was present due to the inconsistent examination.  
Accordingly, it must be concluded that the medical evidence 
does not show the presence of a chronic right knee condition 
with disability of a compensable degree.  In addition, no 
medical evidence has been submitted of the presence of a 
chronic disability of any other joint, present to a 
compensable degree.  In July 1996 the veteran received a 
letter relative to the development of his Persian Gulf claim 
in which he was informed that he could submit both medical 
and nonmedical evidence.  The veteran has not submitted any 
additional medical or nonmedical evidence which would allow 
the Board to identify the presence of a chronic undiagnosed 
disability of the right knee or any other joint.  In light of 
this evidence, the Board finds that the veteran has not 
established the objective indications of chronic disability 
to a compensable degree necessary to establish a claim of 
service connection for joint pain of the right knee and other 
joints as a chronic disability resulting from an undiagnosed 
disability.  

The claims file shows that the veteran testified in August 
1998 that he was in receipt of Social Security Administration 
(SSA) disability benefits.  The Court has held that the VA 
has a duty to attempt to secure all records of the SSA 
regarding the veteran's rating of unemployability for SSA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  However, as noted above, the duty arises only when a 
well grounded claim has been submitted.  See 38 U.S.C.A. 
§ 5108 (West 1991); see also Morton v. West, 12 Vet. App. 477 
(July 14, 1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  Accordingly, as the claim of service connection for 
multiple joint pain as a chronic disability resulting from an 
undiagnosed illness is not well grounded, the Board finds 
that a remand of this claim for purposes of obtaining SSA 
records is not warranted.

If claims are not well grounded, the Board does not have 
jurisdiction to adjudicate them.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As claims that are not well grounded do not 
present a question of fact or law over which the Board has 
jurisdiction, the veteran's claim of service connection for 
multiple joint pain as a chronic disability resulting from an 
undiagnosed illness must be denied.


B.  Claim concerning PTSD 

The threshold question to be considered is whether the 
veteran has met his initial burden of presenting a well 
grounded claim.  If he has not, then the claim must fail, and 
there is no further duty to assist in the development of the 
claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

For a well grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the veteran.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  

In this case, the veteran has submitted lay evidence of in-
service stressors, and he has medical diagnoses of PTSD to 
include the December 1994 VA psychological evaluation, the 
March 1995 VA psychiatric examination, and the VA 
hospitalization report from May to July 1998.  These 
diagnoses are based on his reported traumatic military 
experiences.  Subject to the remand section below, the 
veteran's claim concerning service connection for PTSD is 
well grounded.


ORDER

As a well grounded claim has not been submitted, entitlement 
to service connection for multiple joint pain as a chronic 
disability resulting from an undiagnosed illness is denied.

The claim of service connection for PTSD is well grounded.  
The appeal is granted to this extent subject to the following 
remand directions of the Board.


REMAND

The veteran's claim concerning service connection for PTSD is 
well grounded.  However, additional development is warranted 
before a final determination of this claim can be made. 

Effective March 7, 1997, the VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The revised regulation provides as 
follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

With regard to the claim of service connection for PTSD, the 
RO acknowledged in the August 1995 rating decision that the 
record contained a current diagnosis of PTSD, but the 
diagnosis was unsupported by verified stressors.  

The veteran has contended that he saw combat during service 
in Vietnam and his Form DA 20 shows that he participated in 
"Vietnam Counteroffensive Phase III".  He has also referred 
to several stressful events which he asserts are related to 
the onset of PTSD.  In a June 1994 statement, he indicated 
that he was hospitalized for removal of shell fragments from 
his shoulder after being injured during monsoon season.  He 
stated that his unit and a nearby Navy unit were attacked and 
pinned down for several hours by enemy troops in January or 
February 1968, and his unit came under attack in April or May 
1968 while transporting bombs at night.  The veteran added 
that he was hospitalized for a week after injuring his right 
ring finger during an enemy attack while he was unloading a 
ship in April or June 1968.  

Additionally, in a June 1998 letter, Edward L. Warneld, a 
member of the veteran's unit, indicated that Private Howard, 
another soldier in the unit, was shot and killed by First 
Lieutenant Schwartz after Howard purportedly gestured as 
though he intended to shoot Schwartz.  The veteran testified 
at a hearing in August 1998 that he and Private Howard were 
close friends because they were both from the same state and 
the veteran described the events surrounding Howard's death.  
To properly evaluate the veteran's claim and to determine 
whether he actually has PTSD, the Board finds that an attempt 
to verify the veteran's putative stressors is warranted.

After permitting the veteran the opportunity to provide more 
details about his alleged stressors, the RO should contact 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) to assist in verifying these stressors.  The Board 
acknowledges that some of the discrepancies in the record may 
make any request for USASCRUR confirmation difficult.  
Nevertheless, although the veteran has the burden of 
submitting evidence in support of his claim, the critical 
evidence may be in the control of the Federal Government.  In 
such situations, the VA should be responsible for attempting 
to provide or obtain the material.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

The Board notes that the veteran has testified that he had 
been receiving SSA disability benefits.  The administrative 
decision, examination report(s) and other underlying medical 
records used as a basis to grant any such benefits should be 
obtained from the SSA.  In Hayes v. Brown, 9 Vet. App. 67 
(1996), the Court held that as part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the SSA and to give that 
evidence appropriate consideration and weight.  In this case, 
such records may prove relevant to the veteran's claim 
concerning service connection for PTSD.  

The RO should also obtain any additional treatment records of 
the veteran since July 1998 when the records reflecting VA 
treatment were last received.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Moreover, if any service stressor is 
verified, a current VA examination, to diagnose or rule out 
PTSD under the criteria of DSM-IV, is warranted. 

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  Any pertinent medical records from VA 
medical facilities documenting treatment 
of the veteran for PTSD subsequent to 
July 1998 should be obtained and made of 
record.  These should include all such 
records from the Salem VAMC and the Vet 
Center. 

2.  The RO should obtain the names and 
addresses of any and all private medical 
care providers who have treated the 
veteran for PTSD.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file. 

3.  The RO should also request from the 
SSA the administrative decision, 
examination report(s) and other 
underlying medical records relied upon in 
granting the veteran SSA disability 
benefits.  Once obtained, all documents 
must be permanently associated with the 
claims folder.

4.  The RO should afford the veteran with 
another opportunity to provide details 
regarding the alleged stressors he 
experienced in Vietnam or the Gulf War.  
Most importantly, the veteran should be 
asked to provide any additional 
information to verify the claimed 
stressors, to include names of 
individuals affected, dates of the 
incidents, the unit to which he was 
assigned at the dates of the incidents 
and the unit to which any involved party 
was assigned, and whether the incidents 
were reported and to whom.

5.  With the additional information 
obtained, the RO should review the file 
and prepare a summary of the veteran's 
alleged stressors.  This summary and all 
other documentation relevant to the 
stressor element of the PTSD claim should 
be sent to the USASCRUR, which should be 
requested to research and attempt to 
verify the veteran's stressors as 
detailed above.  A copy of this Remand 
decision should also be provided.  Any 
additional sources of search recommended 
by USASCRUR should be pursued.

6.  If, and only if, any service stressor 
is verified (or the veteran is found to 
have engaged in combat), he should be 
afforded a special VA psychiatric 
evaluation by a VA psychiatrist.  The 
examiner must be provided a list of the 
verified stressors.  The claims file must 
be made available to and be reviewed by 
the examiner before the examination.

a.  The examination is to be 
conducted in accordance with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental 
Disorders (DSM-IV), and all 
appropriate studies are to be 
performed. 

b.  The examiner should determine if 
the veteran has PTSD.

c.  If the examiner believes that 
PTSD is the appropriate diagnosis, 
he or she must specify the evidence 
relied upon to determine the 
existence of the stressors and 
specifically identify which verified 
stressors identified by the RO are 
responsible for that conclusion.  

d.  The examiner should reconcile 
any diagnosis and/or conclusion(s) 
that conflict with those previously 
made regarding the veteran's 
psychiatric condition, and provide 
detailed reasons for any 
disagreement.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical review does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

8.  When the above developments 
pertaining to the PTSD issue have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case.  This must contain the 
latest regulations concerning service 
connection for PTSD.  The veteran and his 
representative should be afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional medical information.  No inference should 
be drawn regarding the final disposition of the veteran's 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals







